                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-24460-GAYLES/REID



 DELMART E.J.M. VREELAND II,

         Petitioner,

 v.

 WARDEN SCOTT PRUITT, et al.,

         Respondents.
                                                /

      ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE comes before the Court on the Report of Magistrate Judge (“Report”) [ECF

No. 5]. On October 29, 2019, Petitioner Delmart E.J.M. Vreeland, II, filed a Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody [ECF No. 1]. The case was

referred to Magistrate Judge Lisette Reid for a Report and Recommendation. [ECF No. 2]. Judge

Reid’s Report recommended that the case be transferred to the Middle District of Florida as it is

the appropriate venue. [ECF No. 5, at 2]. No objections were filed.

       A district court may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

objection is made are accorded de novo review, if those objections “pinpoint the specific findings

that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint
Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006).

       The Court, having reviewed the Report for clear error, agrees with Judge Reid’s well-

reasoned analysis and findings that this case should be transferred.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       (1)     Judge Reid’s Report [ECF No. 5] is AFFIRMED AND ADOPTED and

               incorporated into this Order by reference;

       (2)     This case shall be transferred to the Middle District of Florida for all further

               proceedings.

       DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of November, 2019.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 2
